Citation Nr: 0804612	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection, with a 10 
percent initial rating, for PTSD.  The veteran subsequently 
initiated and perfected an appeal of this initial rating 
determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an initial rating in excess of 10 percent 
for his PTSD.  The Board notes first that in March 2006, the 
veteran's representative submitted a March 2006 VA outpatient 
psychiatric treatment record from a VA medical facility in 
St. Louis, Missouri.  This evidence was received subsequent 
to the issuance of the statement of the case in January 2006.  
As this case must be remanded for the development outlined 
below, the Board has not solicited a waiver of initial 
consideration by the RO, the agency of original jurisdiction.  
Further, since the veteran did not submit such a waiver with 
the evidence, it must be remanded for consideration by that 
agency.  38 C.F.R. § 20.1304 (2007).  Additionally, the 
veteran has previously stated, and this record confirms, 
ongoing VA treatment for his PTSD.  As records of such 
treatment have not been requested since 2005, a request for 
current records is warranted.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2007).  This duty includes obtaining 
pertinent medical records identified by the veteran.  
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  

Next, the Board notes that on the veteran's January 2005 VA 
psychiatric examination, his Global Assessment of Functioning 
(GAF) score was 70 due to his PTSD symptoms alone.  The 
Global Assessment of Functioning is a scale reflecting the 
subject's psychological, social, and occupational 
functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (4th Ed.).  However, according to the 
March 2006 VA treatment note submitted by his representative, 
the veteran's GAF score at that time was 38.  A GAF score of 
40-31 is indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  See American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  

As the medical evidence suggests an increase in the 
impairment resulting from the veteran's service-connected 
PTSD since his most recent VA examination, a new VA 
examination is required.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
veteran has not yet been afforded notification which fully 
complies with the Dingess holding, as he has not yet been 
informed of the pertinent laws and regulations regarding the 
assignment of an effective date in his claim.  Such notice 
must be afforded him.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).

2.  The AMC should contact the veteran and 
ask that he identify all sources of 
medical treatment for his PTSD received 
since this claim was initially decided by 
the RO in February 2005.  He should also 
be requested to furnish signed 
authorizations for release to the VA of 
any private medical records in connection 
with each non-VA source identified 
regarding the issue on appeal.  Copies of 
the medical records from all sources, 
including VA records not already in the 
claims folder should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the response so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the extent and severity of his service-
connected PTSD.  The claims folder and a 
copy of this remand must be made available 
to the psychiatrist for review in 
conjunction with the examination.  The 
report of examination should contain a 
detailed account of all manifestations of 
PTSD found to be present.  In conducting 
this evaluation, the examiner should 
comment on the extent to which the 
veteran's PTSD affects both his 
occupational and social functioning.  A 
multi-axial assessment should be 
conducted, with a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (GAF score) and an 
explanation of the numeric code assigned.  
The examiner should also comment on the 
presence or absence of any occupational 
and social impairment due to PTSD.  Any 
other impairment resulting from the 
veteran's PTSD should also be noted.  The 
medical basis for all opinions expressed 
should also be given.  

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending claim in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case which 
includes applicable laws and regulations.  
He and his representative should then be 
afforded the opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.   The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

